Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 10, 13-14, 16-21, and 23-24 of U.S. Patent No. 10/612,803. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of determining a current configuration of a HVAC system based on monitoring a reversing valve terminal assembly of a controller; comparing the current configuration to a baseline configuration, wherein the baseline configuration indicates that the HVAC system was previously set with the air conditioning or the heat pump; and performing a control action in response determination. Moreover, the current application claims the invention .

US Patent 10/612,820
Current Application 16/841,275
Claim 13. A controller for a heating, ventilation, and air conditioning (HVAC) system, comprising: 

a reversing valve terminal assembly configured to be communicatively coupled to a reversing valve; 

memory circuitry storing a baseline configuration of the HVAC system, wherein the baseline configuration of the HVAC system indicates that the HVAC system is an air conditioning system or a heat pump system; and 

processing circuitry communicatively coupled to the reversing valve terminal assembly and the memory circuitry, wherein the processing circuitry is configured to: 

determine a current configuration of the HVAC system based on detecting whether the reversing valve is coupled to the reversing valve terminal assembly, wherein the current configuration of the HVAC system comprises an air conditioning system configuration or a heat pump system configuration; and 

perform a control action in response to determining that the current configuration is different than the baseline configuration, wherein performing the control 4Application No. 15/926,130Interview Summary, Amendment, and Response toOffice Action Mailed on March 20, 2018action comprises operating the HVAC system without transmitting an activation signal via the reversing valve terminal assembly in response to detecting that the reversing valve is not coupled to the reversing valve terminal assembly.


















determining, via a controller of the HVAC system, a current configuration of the HVAC system based on monitoring a reversing valve terminal assembly of the controller, wherein the current configuration comprises an air conditioning system configuration or a heat pump system configuration; 

comparing, via the controller, the current configuration to a baseline configuration of the HVAC system, wherein the baseline configuration indicates that the HVAC system was previously set with the air conditioning system configuration or the heat pump system configuration; and 

performing, via the controller, a control action in response determining that the current configuration is different than the baseline configuration, wherein performing the control action comprises operating the HVAC system 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116